Citation Nr: 1701947	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of right foot fracture with degenerative joint disease (DJD) and interphalangeal joint disease.

2.  Entitlement to a compensable rating for service-connected hallux valgus of the right foot.

3.  Entitlement to a compensable rating for service-connected hammer toes of the right foot.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In a January 2016 decision, the Board denied entitlement to an increased rating for service-connected right foot fracture with DJD, interphalangeal joint disease, hallux valgus, and hammer toe.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court vacated the January 2016 denial and remanded the matter to the Board for action consistent with a Joint Motion for Remand (Joint Motion).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Symptoms of the Veteran's service-connected right foot fracture with DJD and interphalangeal joint disease have most nearly approximated subjective complaints of pain, with impaired locomotion including difficulty with prolonged standing and walking, which result in overall moderately severe impairment.

2.  Symptoms of the Veteran's service-connected hallux valgus have most nearly approximated severe impairment including right 2nd toe overlapping the great toe.

3.  The Veteran's service-connected hammer toe affects only his right second toe.

4.  The schedular criteria are adequate to rate the Veteran's right foot fracture with DJD, interphalangeal joint disease, hallux valgus, and hammer toe at all pertinent points.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating, but no higher, for service-connected right foot fracture with DJD and interphalangeal joint disease, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5284 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for 10 percent disability rating, but no higher, for service-connected hallux valgus of the right foot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, DCs 5280, 5281 (2016).

3.  The criteria for a compensable disability rating for service-connected hammer toe of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, DC 5282 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, the Veteran's increased rating claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for increase and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's lay statements, as well as post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA and performed in October 2014 and June 2015, with an addendum opinion in December 2014.  Such examination reports, when taken together, are thorough, addressing the Veteran's report of worsening symptomatology, and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board recognizes that, in the October 2015 VA Form 9, the Veteran asserted that his condition has worsened and he reported that he walks with a limp, which throws off his balance causing him to fall frequently.  Notably, the Veteran did not specifically indicate this worsening took place after the most recent VA examination.  Moreover, as will be explained below, the Board has considered the Veteran's claimed symptoms of limping due to his right foot disability in granting an increased rating for the right foot fracture with DJD and interphalangeal joint disease.  Thus, a remand for a new VA examination would accomplish nothing that could make a difference to his claims.  See Lamb v. Principi, 22 Vet. App. 227, 234 (2008) (remand not required when it would serve no useful purpose); Winters v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant."); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the appeal.
II. Analysis

The Veteran was originally service-connected for fracture of the right 5th metatarsal in a September 1946 rating decision, which assigned a noncompensable evaluation.  In an April 2000 rating decision, an increased rating of 10 percent was granted for right foot fracture with DJD and interphalangeal joint disease; separate noncompensable ratings were also established for right hallux valgus and right hammer toe.

The Veteran filed a claim of entitlement to an increased rating for his service-connected right foot disability in August 2014.  In a January 2015 rating decision, the RO denied higher ratings for what were characterized at the time as three separate disabilities:  right foot fracture with DJD and interphalangeal joint disease, rated as 10 percent disabling; hallux valgus, rated as noncompensably disabling; and hammer toe, rated as noncompensably disabling.  In a rating decision and statement of the case issued in September 2015, the RO combined what had previously been separately rated as three different disabilities into a single right foot disability and continued the 10 percent rating already assigned; this action did not change the total disability rating assigned to the Veteran for his right foot disability.  Similarly, the January 2016 Board decision characterized the matter as a single right foot disability.  However, in the September 2016 Joint Motion, the parties agreed that the Board did not adequately explain why the Veteran was not entitled to separate ratings for his multiple disabilities of the right foot pursuant to Copeland v. McDonald, 27 Vet. App. 333 (2015).  The appeal was therefore remanded to the Board for additional consideration.

In consideration of the Joint Motion, as well as the implications of Copeland, the Board finds that the Veteran's claims relating to his right foot disabilities are more properly characterized as three distinct issues:  entitlement to a rating in excess of 10 percent for right foot fracture with DJD and interphalangeal joint disease; entitlement to a compensable rating for hallux valgus of the right foot; and entitlement to a compensable rating for hammer toe of the right foot.

In this matter, relevant evidence of record consists of VA examinations conducted in October 2014, with an addendum opinion added in December 2014, and June 2015, as well as records of the Veteran's ongoing treatment with VA and private treatment providers.

Records of his ongoing treatment reflect that he has primarily sought treatment for nonservice-connected onychomycosis.  See, e.g., the VA treatment records dated October 2013, October 2014, March 2015, and April 2015.  Notably, an October 2013 VA podiatrist reported that the Veteran also had a right hallux pinched callous.  Also, in October 2014, the Veteran complained of pain on the ball of his right foot.  He was treated in February 2015 for a cut to the right toe following a fall while shoveling ice; no pain, swelling, or limitation of motion in the toe was found at that time.  He was further noted in June 2015 to be receiving orthotics to address his hallux valgus due to painful ambulation.  See also the VA treatment record dated May 2015.

The Veteran was afforded a VA examination in October 2014, at which time the examiner diagnosed him with hallux valgus of the right foot.  The Veteran reported pain in the right foot with prolonged ambulation.  He denied flare-ups of pain.  No hammer toe, hallux rigidus, pes cavus, pes planus, or Morton's neuroma were noted, although the examiner found metatarsalgia on the right.  The examiner reported that the Veteran had mild to moderate hallux valgus symptoms with pain on movement and with weight-bearing.  The examiner further stated, "[d]ue to severe right hallux valgus, right 2nd toe overlaps the great toe."  The examiner opined, "Veteran reports increased pain during flare-ups, but there is no additional limitation or functional loss during flare-ups and with repeated use."  The Veteran was noted to use a cane for ambulation, but no surgical intervention of the right foot was reported.  Arthritis of the first metatarsophalangeal joint on the right was shown upon x-ray.  The examiner indicated that the right foot disability has no impact on the Veteran's ability to work.

In the December 2014 addendum opinion, the examiner clarified that the Veteran did not currently experience hammer toe or hallux rigidus.

The Veteran was afforded another VA podiatry examination in June 2015, at which time he was diagnosed with right hammer toe, hallux valgus, and fracture of the right foot with DJD and interphalangeal joint disease.  The Veteran reported occasional pain in the right great toe with prolonged standing or walking, although he denied experiencing pain in the right foot at the time of the examination.  No pes planus, Morton's disease, metatarsalgia, pes cavus, or hallux rigidus were noted.  The examiner diagnosed hammer toe of the right second toe as well as hallux valgus on the right that caused mild or moderate symptoms, including pain on prolonged standing or walking and disturbance of locomotion on the right.  The Veteran denied experiencing any flare-ups of the right foot disability.  The examiner also acknowledged that the Veteran's fracture of the right foot with DJD and interphalangeal joint disease caused mild symptoms on the right with no effect on weight bearing.  The examiner noted that the Veteran regularly uses a cane due, in part, to his right foot disabilities.  The examiner also reported that the Veteran's right foot disabilities impact his ability to perform certain occupational tasks; specifically, he must change position from sitting to standing, as needed.  The examiner further opined that because the Veteran was not having a flare-up on the day of the examination, "it would only be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over time."

In his October 2015 VA Form 9, the Veteran stated that his right foot disability causes him to walk with a limp, which throws off his balance.  He indicated that he frequently falls down as a result of his balance problems.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right foot fracture with DJD and interphalangeal joint disease is rated under Diagnostic Code 5284-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  His right hallux valgus disability has been considered under DC 5181 (hallux valgus, unilateral), and his right hammer toe disability has been considered under DC 5282 (hammer toe).

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as DC 5003.  Under DC 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under DC 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to DC 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

With respect to the right foot injury with DJD and interphalangeal joint disease, the Board finds that DC 5284 is for application because this disability resulted from an actual foot injury and is not specifically contemplated under another diagnostic code.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  Rating by analogy under DC 5284 is therefore appropriate with respect to the service-connected right foot fracture with DJD and interphalangeal joint disease.

Based on the above evidence, including VA examination and treatment records, as well as the Veteran's own description of foot pain with resulting limitation in functioning, the Board finds that a 20 percent rating, indicative of "moderately severe" disability under DC 5284, is warranted.  The Board further notes that the Veteran's reports of pain, weakness, fatigability, and functional impairment are specifically encompassed in the Board's assignment of the 20 percent disability rating.  As described above, DC 5284 provides for ratings based on the overall severity of the disability.  Overall, the Board finds that the Veteran's left foot symptomatology more nearly approximates that of a moderately severe disability.  In reaching this conclusion, the Board finds probative the fact that the Veteran experiences foot pain aggravated by ambulation, which impacts his ability to sit and stand for prolonged periods, causes disturbance of locomotion, and impaired balance.  Thus, the Board finds that the Veteran's disability picture more nearly approximates a 20 percent disability rating for the entire period under DC 5284.  See 38 C.F.R. § 4.7.

The Board finds that a rating greater than 20 percent is not warranted because the Veteran's right foot fracture with DJD and interphalangeal joint disease has not required medical intervention aside from orthotic inserts, and has not been found to result in severe functional impairment by the either of the VA examiners.  While these medical characterizations are not binding on the Board, they are consistent with the above evidence and reflect that the symptoms of this disability more nearly approximate moderately severe rather than severe foot injury.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's right foot is functional.  See 38 C.F.R. § 4.71a, DC 5284, Note.

In addition, a separate rating under Diagnostic Codes 5010/5003, which pertains to degenerative and traumatic arthritis, would violate the rule against pyramiding as the Veteran's pain on use of the right foot is already compensated under DC 5284, and a rating greater than 30 percent is not available under Diagnostic Code 5003.  See 38 C.F.R. § 4.14.  Similarly, although the Veteran has been diagnosed with metatarsalgia by the October 2014 VA examiner, a separate rating under DC 5279 (metatarsalgia, anterior), would also result in pyramiding based upon the Veteran's right foot pain.

With respect to the right hallux valgus and hammer toes, these disabilities are specifically contemplated under pertinent diagnostic codes, specifically DC 5280 (hallux valgus) and DC 5282 (hammer toe).  As such, the Board must consider whether these disabilities warrant separate ratings under the applicable diagnostic criteria.  See Copeland, 27 Vet. App. at 337-38 (holding that, as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so other listed conditions could not be rated by analogy under this diagnostic code).

To this end, the above evidence reflects that the Veteran's hallux valgus has been symptomatic during the appeal period.  An October 2013 VA treatment record documented right hallux pinched callous.  Notably, the October 2014 VA examiner stated that, "[d]ue to severe right hallux valgus, right 2nd toe overlaps the great toe."  Accordingly, the Board finds that a 10 percent rating is warranted under DC 5280 based upon severe unilateral hallux valgus.  The Board recognizes that the June 2015 VA examiner characterized the Veteran's hallux valgus as "mild to moderate;" however, a medical professional's opinion of whether a disorder constitutes mild, moderate, or severe disability for purposes of meeting the criteria for a specific rating is not dispositive.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Moreover, the Board notes that, although it was asymptomatic during the appeal period, the Veteran was previously noted to have hallux rigidus of the right foot, which provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus, thus necessitating a 10 percent rating under the pertinent criteria.  See 38 C.F.R. § 4.72, DCs 5280, 5281.

As such, the Board finds that the Veteran's right hallux valgus warrants a separate 10 percent rating under the applicable diagnostic criteria.  38 C.F.R. § 4.71a, DC 5280.  Critically, a rating in excess of 10 percent is not warranted for unilateral hallux valgus under DC 5280, as the Veteran's disability has not required surgical resection of the metatarsal head.

With respect to the service-connected right hammer toe, the evidence of record does not support a finding that a compensable rating is warranted.  As noted above, the Veteran's right hammer toe is evaluated under DC 5282, which indicates that hammer toe of a single toe is rated noncompensably (0 percent) disabling; unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.  Critically, VA examination and treatment records indicate that the Veteran suffers from hammer toe of the right second toe only.  The evidence does not demonstrate, nor has the Veteran contended, that he suffers from hammer toe of more than one toe.  As such, a compensable rating is not warranted for right hammer toe based upon the applicable diagnostic criteria.

The weight of the evidence is also against a finding of a higher rating under any other Diagnostic Code.  The Veteran does not have a diagnosis of flat foot, weak foot, or claw foot, so evaluation under Diagnostic Codes 5276-5278 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the right foot secondary to the Veteran's service-connected disabilities, so evaluation under DC 5283 is not warranted.

In light of the lay and medical evidence of record and the Court's decision in Copeland and Yancy, as well as the September 2016 Joint Motion, the Board finds that the Veteran is entitled to the assignment of a 20 percent disability rating for right foot fracture with DJD and interphalangeal joint disease, as well as a separate 10 percent rating for hallux valgus of the right foot.  For the reasons indicated above, a separate compensable rating for hammer toe of the right foot is not warranted.

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate his service-connected disabilities above reasonably describes and assesses his disability level and symptomatology.  The criteria rate his right foot fracture with DJD and interphalangeal joint disease, right hallux valgus and hammer toe, on the basis of severity of symptoms including pain, weakness, and loss of function.  Thus, the demonstrated manifestations - namely pain, gait, tenderness, and inability to walk and run for long periods of time- are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150.

Additionally, the Board finds that the Veteran's right foot fracture with DJD and interphalangeal joint disease, right hallux valgus and hammer toe do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right foot fracture with DJD and interphalangeal joint disease, right hallux valgus and hammer toe with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As a ageneral matter, the terms moderate, moderately severe, and severe are broad enough to encompass all of the symptoms of the disability rated under DC 5284.  Specifically, as described above, the Veteran's right foot DJD and interphalangeal joint disease manifested as pain, which increased with ambulation, resulting in difficulty with prolonged walking or standing; these symptoms are contemplated in the assigned schedular rating under DC 5284.  His right hallux valgus manifested in severe symptoms including a right 2nd toe overlapping the great toe, which is contemplated by the schedular rating under DC 5280.  Lastly, the Veteran's right hammer toe is currently only in his second toe, this is contemplated under DC 5282.  As such, the Board finds that the Veteran's schedular ratings are adequate to compensate him for his right foot fracture with DJD and interphalangeal joint disease, right hallux valgus and hammer toe, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his right foot fracture with DJD and interphalangeal joint disease, right hallux valgus and hammer toe preclude his employment.  Additionally, there is no indication in the record that the Veteran's service-connected right foot fracture with DJD and interphalangeal joint disease, right hallux valgus and hammer toe have negatively impacted his employability.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.


ORDER

A 20 percent disability rating, but no higher, for right foot fracture with DJD and interphalangeal joint disease is granted, subject to the legal authority governing the payment of compensation.

A 10 percent disability rating, but no higher, for hallux valgus of the right foot is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a compensable rating for hammer toe of the right foot is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


